Green, J.
delivered the opinion of the court.
The court is of opinion, that in this case as in all other actions of covenant, the verdict ought to be for the damages actually sustained in consequence of the breach of the agreement. The criterion in fixing upon the amount in this case, should be the actual value of cash notes at the time they were to be paid, not the value assigned by brokers and shavers, who prey upon the necessities of the people, but the value which would be fairly assigned to them, taking into consideration the trouble and expense of collecting them, the delays incident thereto, and such like fair considerations, calculated to act on the mind of a prudent and good man, in putting an estimate upon their value. These considerations might or might not, fairly considered, induce a verdict below the nominal sum agreed to be so paid. The evidence as to what- shavers could buy them for, is no more to be regarded in fixing on their value, than evidence, that usurers could wring from the necessitous, twenty-five per cent, for the loan of money, would be competent to prove, that its use was worth that sum. We cannot say, therefore, that the jury did wrong in this case.
Judgment affirmed.